Citation Nr: 0922124	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2003 
for the grant of service connection for post traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date prior to October 7, 2004 
for the grant of service connection for a cerebrovascular 
accident (CVA).

3.  Entitlement to an effective date prior to October 7, 2004 
for the grant of service connection for arteriosclerotic 
heart disease (claimed as beriberi heart disease).

4.  Entitlement to an effective date prior to October 7, 2004 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to 
September 1942 and from July 1945 to May 1946.  He was a 
prisoner of war (POW) from April 1942 to September 1942.  

Regarding the Veteran's earlier effective date claims for 
PTSD, a CVA, and for a TDIU, these matters come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).    

Regarding the Veteran's earlier effective date claim for 
arteriosclerotic heart disease, this matter comes before the 
Board on appeal from a January 2005 rating decision.  The 
Veteran's notice of disagreement was received in March 2005.    

The Board notes that, in October 2004, the Veteran filed a 
notice of disagreement with respect to the RO's February 2004 
denial of his claims of service connection for post traumatic 
arthritis and for an initial rating greater than 30 percent 
for PTSD.  Although the RO issued a statement of the case in 
February 2005, the Veteran did not perfect an appeal.  Thus, 
the issues of service connection for post-traumatic arthritis 
and for an initial rating greater than 30 percent for PTSD 
are no longer in appellate status.  See Grantham v. Brown, 
114 F .3d 1156 (1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran did not file a formal or informal claim of 
entitlement to service connection for PTSD, prior to May 29, 
2003.

2.   The law regarding presumptive service connection for 
former POW's expanded to include stroke and its complications 
and atherosclerotic heart disease on October 7, 2004.

3.  The Veteran's service-connected PTSD, CVA, and 
arteriosclerotic heart disease incurred as a POW are 
considered one disability that was not ratable at 60 percent 
prior to October 7, 2004.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 29, 2003, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2008).

2.  The criteria for an effective date prior to October 7, 
2004, for the grant of service connection for a CVA have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.155, 3.309, 3.400 (2008).

3.  The criteria for an effective date prior to October 7, 
2004, for the grant of service connection for 
arteriosclerotic heart disease have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.309, 3.400 (2008).

4.  The criteria for an effective date prior to October 7, 
2004, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June and August 2003, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The August 2003 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for 
arteriosclerotic heart disease, and noted the evidence needed 
to substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's earlier effective date claims are "downstream 
elements" of the RO's grant of service connection for PTSD, 
a CVA, arteriosclerotic heart disease, and for a TDIU in the 
currently appealed rating decisions issued in January and 
February 2005.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  As noted above, the Veteran received VCAA notice in 
June and August 2003.  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the January and February 2005 rating 
decisions were fully favorable to the Veteran on the issues 
of service connection for PTSD, a CVA, arteriosclerotic heart 
disease, and entitlement to a TDIU, and because all of the 
Veteran's earlier effective date claims are being denied in 
this decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, the evidence 
does not support assigning an effective date earlier than May 
29, 2003, for a grant of service connection for PTSD.  The 
evidence also does not support assigning effective dates 
earlier than October 7, 2004, for a grant of service 
connection for a CVA and arteriosclerotic heart disease or 
for a grant of TDIU.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the Veteran's earlier effective date claims 
are being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which 
address the current nature and extent of his service-
connected PTSD and arteriosclerotic heart disease.  The 
Veteran was not provided a VA examination for his claimed CVA 
because the evidence of record does not indicate that this 
claimed disability may be related to active service.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

Law and Regulations

The law pertaining to the effective date of a VA claim for 
service connection mandates that unless specifically provided 
otherwise, the effective date for the increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
for direct service connection claims is the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service which extended from the date the disability 
was incurred or aggravated.  Id.

For presumptive service connection, the effective date is the 
date entitlement arose, if claim is received within 1 year 
after separation from active duty; otherwise the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii).  

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the law administered by the 
Department of Veterans Affairs, from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  38 C.F.R. 
§ 3.155.  




Analysis

The Veteran contends that he is entitled to an effective date 
prior to May 29, 2003, for a grant of service connection for 
PTSD.  The Veteran filed an application for compensation 
which was date-stamped as received by the RO on May 29, 2003. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an effective date earlier 
than May 29, 2003, for a grant of service connection for 
PTSD.  The Board notes initially that it is precluded by 
section 3.400 from assigning an effective date prior to May 
29, 2003 for the granting of service connection for PTSD.  As 
noted earlier, the provisions of 38 C.F.R. § 3.400(b)(2) 
allow for the assignment of an effective date the day 
following separation from active service if a claim is 
received within 1 year after separation from service.  Here, 
the Veteran's claim of service connection for PTSD was 
received on May 29, 2003, which is 57 years after his service 
separation.  Although the Veteran filed claims for VA 
benefits based on other disabilities which were received in 
March 1967, January 1985, June 1989, December 2000, and in 
May, July, and October 2002, the record contains no evidence 
that the Veteran had expressed an intent to file a claim of 
service connection for PTSD prior to May 29, 2003.  
Accordingly, the Board finds that an effective date earlier 
than May 29, 2003, for a grant of service connection for PTSD 
is not warranted.

The Veteran also contends that he is entitled to an effective 
date prior to October 7, 2004, for a grant of service 
connection for a CVA.

Although copies of a July 2001 medical certificate from Chita 
S. Segui-Suero, M.D. were received in May and July 2002 
showing that the Veteran had experienced a CVA at that time, 
the Board finds that submission of these records did not 
indicate an intent to file a claim of service connection for 
a CVA.  This evidence cannot be considered an informal 
service connection claim for  CVA.  The Board notes that the 
Veteran filed an application for compensation specifically 
for a CVA which was date-stamped as received by the RO in 
June 2004.

When the Veteran's claim of service connection for a CVA was 
received in June 2004, the medical evidence then of record 
did not support this claim.  The Veteran's service treatment 
records did not show that he had been diagnosed as having a 
CVA during active service or within the first post-service 
year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  There also was no medical nexus opinion linking the 
Veteran's post-service CVA in July 2001 to active service.  
As noted, the Veteran was not afforded a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, at the 
time the Veteran's claim of service connection for a CVA was 
filed in June 2004, a CVA was not listed among the diseases 
for which service connection is available on a presumptive 
service connection basis for Veterans who were former POW's.  
See 38 C.F.R. § 3.309(c)(1) (2003).      

The Board observes that the RO granted the Veteran's claim of 
service connection for a CVA in February 2005 based on a 
liberalizing law.  In this case, the liberalizing law 
occurred on October 7, 2004, when 38 C.F.R. § 3.309 (c)(1) 
was expanded to include stroke and its complications as among 
the diseases specific as to former POW's for which service 
connection is available on a presumptive service connection 
basis.  See 69 Fed. Reg. 60083-01 (Oct. 7, 2004) (codified at 
38 C.F.R. § 3.309(c)(1)).  The Board notes that when 
compensation is awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issues.  38 C.F.R. § 3.400(p).  Accordingly, the Board finds 
that the preponderance of the evidence is against assigning 
an effective date prior to October 7, 2004, for a grant of 
service connection for a CVA.
  
The Veteran also contends that he is entitled to an effective 
date prior to October 7, 2004, for a grant of service 
connection for arteriosclerotic heart disease (claimed as 
beriberi heart disease).

In a February 1987 rating decision, the RO denied entitlement 
to service connection for beriberi heart disease.  The 
Veteran did not initiate an appeal of this rating decision 
and it became final.  See 38 U.S.C.A. § 7105.  

The Board notes that the effective date for reopened claims 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  As will be 
explained below, the effective date here is the date 
entitlement arose.  

Here, the Veteran's application to reopen a previously denied 
claim of service connection for arteriosclerotic heart 
disease (claimed as beriberi heart disease) was received in 
May 2003.  The Board notes that, in a February 2004 rating 
decision, the RO denied this claim because the Veteran's 
service treatment records did not show that he had been 
diagnosed as having arteriosclerotic heart disease during 
active service.  On separation examination in May 1946, 
clinical evaluation of the Veteran's cardiovascular system 
was normal and arteriosclerotic heart disease was not shown.  
The Board also notes that, at the time of the February 2004 
rating decision, arteriosclerotic heart disease was not 
listed as among the diseases specific to former POW's for 
which service connection is available on a presumptive 
service connection basis.  38 C.F.R. § 3.309(c)(1) (2003).      

The RO subsequently reopened and granted the Veteran's claim 
of service connection for arteriosclerotic heart disease in 
January 2005 based on an October 7, 2004 amendment to 
38 C.F.R. § 3.309(c)(1).  On that date, 38 C.F.R. 
§ 3.309(c)(1) was expanded to include atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) as among the diseases specific as to former POW's 
subject to presumptive service connection.  See 69 Fed. Reg. 
60083-01 (Oct. 7, 2004) (codified at 38 C.F.R. 
§ 3.309(c)(1)).  Thus, the Board finds that the preponderance 
of the evidence is against assigning an effective date prior 
to October 7, 2004 for a grant of service connection for 
atherosclerotic heart disease.

The Veteran finally contends that he is entitled to an 
effective date prior to October 7, 2004, for the award of a 
TDIU.

The Court has determined that an award of a TDIU is an award 
of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  In general, the effective date for an 
increased rating claim is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The Board notes that multiple disabilities incurred 
as a POW are considered one disability.  Id.  Rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the Veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

When the RO denied the Veteran's claim of entitlement to a 
TDIU in February 2004, service connection only was in effect 
for PTSD, rated as 30 percent disabling effective May 29, 
2003.  A review of the Veteran's August 2003 VA examination 
shows that his PTSD is manifested by, worst, weekly panic 
attacks and sleep impairment, which is indicative of a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  See 38 C.F.R. § 4.130, DC 9411.  At this 
examination, the Veteran denied suicidal ideation.  While the 
Veteran experienced panic attacks, he did not experience 
near-continuous panic affecting his ability to function 
independently, appropriate, and effectively.  There was also 
no neglect of personal appearance and hygiene.  It was noted 
that the Veteran was capable of self feed and self care.  
Additionally, the Veteran's speech was not intermittently 
illogical, obscure, or irrelevant; it was observed that there 
was no speech pathology noted.  Also, when asked if there 
were obsessive or ritualistic behavior that would interfere 
with routine activities, the response was "NONE OBSERVED."  
Id.  The Board acknowledges that the Veteran reported that he 
was not able to finish his first year of high school due to 
the inability to concentrate and flashbacks.  Overall, there 
was no difficulty in adapting to stressful circumstances as 
the Veteran was able to help out on a farm.  Further, there 
was no inability to establish and maintain effective 
relationships as it was noted that he had good peer group 
relationships and the degree and quality of social 
relationships was described as "good."      

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Here, the 
Veteran's GAF score was 60, which is indicative again of a 30 
percent rating.   

Because the Veteran failed to meet the applicable percentage 
standards provided in 38 C.F.R. § 4.16(a) for TDIU claims, at 
least as of February 2004, the Board must consider whether 
the Veteran is unemployable by reason of his service-
connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board 
notes that, when the Veteran was afforded a VA examination 
for PTSD in August 2003, it was noted that he was employed 
helping on a farm.  Consequently, by rating decision in 
February 2004, the RO denied the Veteran's TDIU claim.  The 
RO noted that it did not submit the Veteran's case to the 
Director of Compensation and Pension service for extra-
schedular consideration because the evidence did not show 
that the Veteran was unemployable due to his service-
connected PTSD (the only disability for which service 
connection was in effect in February 2004).  The RO also 
noted that results from the Veteran's recent VA examination 
did not show that his PTSD primarily precluded him from 
securing and maintaining gainful employment.  

By rating decision in February 2005, the RO granted the 
Veteran's claim of entitlement to a TDIU effective October 7, 
2004, based on his service-connected disabilities that had 
been incurred while he was a POW.  The Board notes that, as 
of May 29, 2003, service connection was in effect for PTSD, 
rated as 30 percent disabling.  As of October 7, 2004, 
service connection also was in effect for arteriosclerotic 
heart disease, rated as 30 percent disabling, and for a CVA, 
rated as 10 percent disabling.  Consequently, the Veteran had 
a combined evaluation of 60 percent as of October 7, 2004 
(the effective date for both his service-connected 
arteriosclerotic heart disease and service-connected CVA).  
See 38 C.F.R. §§ 4.16, 4.25.  In summary, the Board finds 
that the preponderance of the evidence is against assigning 
an effective date prior to October 7, 2004 for an award of a 
TDIU.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Entitlement to an effective date prior to May 29, 2003, for 
the grant of service connection for PTSD is denied. 

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for a CVA is denied.

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for arteriosclerotic 
heart disease (claimed as beriberi heart disease) is denied.

Entitlement to an effective date prior to October 7, 2004, 
for a TDIU is denied.



_____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


